 



Exhibit 10.2 

 

 

Notice of Grant of Performance Stock Units
and Performance Stock Unit Award Agreement

Hologic, Inc.

ID: 04-2902449

35 Crosby Drive

Bedford, MA 01730 

 

 

 

    Grantee Name

Plan: 2008 Equity Incentive
Plan (the “Plan”)  

 

 

       

 

 



Effective GRANT DATE (the “Grant Date”), you (the “Grantee”) have been granted
an award of a target number of SHARES GRANTED performance stock units (“PSUs”)
of Hologic, Inc. (the “Company”) (such number of PSUs are hereinafter referred
to as the “Target Number of PSUs”). The PSUs are granted pursuant to the terms
and conditions of the Plan, referenced above, and the performance stock unit
award agreement (the “PSU Award Agreement”) provided herewith.

 

Subject to the terms and conditions of the PSU Award Agreement and the Plan, and
achievement of the performance targets set forth in the [20XX] Long-Term
Performance Program (the “[20XX] LTP Overview”), the PSUs will vest on the third
anniversary of the Grant Date, entitling you to receive one share of the
Company’s common stock for each PSU so vested.

 

By your signature and the Company's signature below, you and the Company agree
that these PSUs are granted under and governed by the terms and conditions of
the Plan and the PSU Award Agreement.

 

 

 



            Hologic, Inc. Date             Electronic Signature Acceptance Date

  

 

 

 

Hologic, Inc.

Performance Stock Unit Award Agreement

 

 

Performance Stock Unit Award Agreement (the “PSU Award Agreement”) pursuant to
the Hologic, Inc. 2008 Equity Incentive Plan, as it may be amended from time to
time (the “Plan”).



W I T N E S S E T H:

 

WHEREAS, the Company and the Grantee desire to enter into an agreement whereby
the Company will grant the Grantee Performance Stock Units (“PSUs”) in respect
of the Company’s Common Stock, $.01 par value per share (the “Common Stock”), as
set forth in the Notice of Grant of Performance Stock Units to which this PSU
Award Agreement is attached (the “Award Notice”).

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Grantee agree as follows:

 

1. Grant of PSUs. Pursuant to the terms and conditions of this PSU Award
Agreement and the Plan (which is incorporated herein by reference), the Company
hereby grants to the Grantee an award for the Target Number of PSUs as provided
in the Award Notice. The shares of Common Stock covered by these PSUs are
sometimes hereinafter referred to as the “PSU Shares.” The number and class of
securities and vesting schedule of the PSUs are subject to adjustment as set
forth in this PSU Award Agreement, the Plan and the [20XX] LTP Overview (which
is incorporated herein by reference). In the event of a conflict between the
terms and conditions of the Plan and this PSU Award Agreement, the terms and
conditions of the Plan shall prevail. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Plan.

 

2. Performance Stock Units. Each PSU entitles the Grantee to receive from the
Company (i) one share of Common Stock for each PSU vested as of a Vesting Date
(as defined below) and (ii) the right to receive notional dividend equivalents,
if any, each in accordance with the terms of and subject to adjustment as
provided in this PSU Award Agreement, the Plan and the [20XX] LTP Overview.
After a Vesting Date, and subject to the terms and conditions of this Agreement,
the Company shall deliver the PSU Shares which have vested on that date. To the
extent that the PSUs granted hereby are not otherwise forfeited, the number of
PSUs that vest shall be rounded to the nearest whole PSU.

 

3. Dividend Equivalents. Until the Vesting Date, whenever dividends are paid or
distributed with respect to the Common Stock, the Grantee shall be entitled to
receive notional dividend equivalents (the “Dividend Equivalents”) in an amount
equal in value to the amount of the dividend or property distributed on a single
share of Common Stock as of the record date for such dividend or distribution,
multiplied by the number of PSUs granted hereunder that are vested as of the
Vesting Date. Payment of the notional dividend equivalents paid on PSUs will be
withheld by the Company and shall be delivered to the Grantee as of the Vesting
Date, if and only to the extent that the PSUs have vested as of said date, as
set forth in paragraph 4.

 

4. Vesting.

 

(a) Subject to achievement of the performance targets set forth in the [20XX]
LTP Overview, and except as otherwise set forth herein, the PSUs granted hereby
will vest on the third anniversary of the Grant Date as provided in the Award
Notice, provided that the Grantee has remained in continuous Service (as defined
below) through such date (the “Restriction Lapse Date”). The calculation of the
number of PSUs, if any, that will vest on the Restriction Lapse Date is
specified in the [20XX] LTP Overview and is based upon (a) the Company achieving
each of the three Annual ROIC Thresholds (as set forth in the [20XX] LTP
Overview) and (b) the Three-Year Average ROIC (as set forth in the [20XX] LTP
Overview). If, for any fiscal year during the Performance Period (as defined
below), the Company does not achieve the applicable Annual ROIC Threshold the
PSUs granted or otherwise eligible to be issued hereunder shall be forfeited as
of the last day of the applicable fiscal year. If the Company does not achieve
the Minimum Three-Year Average ROIC (as set forth in the [20XX] LTP Overview)
during the Performance Period, the PSUs granted or otherwise eligible to be
issued hereunder shall be forfeited as of the last day of the Performance
Period. For purposes of this PSU Award Agreement, the term “Service” shall mean
service as a Service Provider to the Company; and the term “Service Provider”
shall mean an employee, officer or director of the Company or an Affiliate of
the Company or a consultant currently providing services to the Company or an
Affiliate of the Company. Whether a termination of Service shall have occurred
for purposes of this PSU Award Agreement shall be determined by the Company,
which determination shall be final, binding and conclusive. If the Grantee’s
Service is terminated prior to the Restriction Lapse Date, then the unvested
PSUs shall terminate and Grantee shall have no further rights hereunder,
including without limitation any rights to receive any Dividend Equivalents as
set forth in paragraph 3, with respect to such unvested PSUs. For purposes of
this PSU Award Agreement, the term “Performance Period” shall be the period
commencing on September [XX], [20XX] (the first day of the Company’s current
fiscal year) and ending on September [XX], [20XX] (the last day of the Company’s
fiscal year [20XX]).

 



 

 

 



(b) Notwithstanding anything to the contrary in Section 4(a) above and subject
to the conditions set forth below, the Target Number of PSUs granted hereby will
vest prior to the Restriction Lapse Date upon the termination of the Grantee’s
Service as a result of the death or Permanent Disability (as defined in Section
22(e)(3) of the Code) of the Grantee, provided that the Grantee has remained in
continuous Service through the date of termination, and the Company has not
failed to achieve any of the Annual ROIC Thresholds or the Minimum Three-Year
Average ROIC for any fiscal year or Performance Period, as applicable, ended
prior to the date of termination (the “Termination Vesting Date”).

 

(c) Notwithstanding anything to the contrary in Section 4(a) above and subject
to the conditions set forth below, if the Company consummates a Change of
Control prior to the Restriction Lapse Date, the Target Number of PSUs granted
hereby will vest on the earlier to occur of (i) the Restriction Lapse Date or
(ii) upon termination of the Grantee’s employment during the Change of Control
Period either (A) by the Company other than for Cause or (B) by the Grantee for
Good Reason, provided that in the case of clause (i) the Grantee has remained in
continuous Service through the Restriction Lapse Date, and in the case of clause
(ii)(A) or (ii)(B) the Grantee has remained in continuous Service through the
date of termination, and in each such case (clause (i), clause (ii)(A) or clause
(ii)(B)) the Company has not failed to achieve any of the Annual ROIC Thresholds
or the Minimum Three-Year Average ROIC for any fiscal year or Performance
Period, as applicable, ended prior to the date of the Change of Control (the
“Change of Control Vesting Date” and each of the Restriction Lapse Date, the
Termination Vesting Date, and the Change of Control Vesting Date a “Vesting
Date”). For the avoidance of doubt, the effect of the foregoing is that upon the
occurrence of a Change of Control prior to the Restriction Lapse Date, the
Target Number of PSUs granted hereby that have not otherwise been forfeited
prior to the Change of Control shall in effect become time-lapsed restricted
stock units (“RSUs”) for shares of the Company’s Common Stock at a rate of one
RSU for each of the Target Number of PSUs. Certain capitalized terms used in
this paragraph (c) are defined in Annex A. Notwithstanding anything to the
contrary in this PSU Award Agreement (including the foregoing, the [20XX] LTP
Overview, or Annex A hereto), if the Grantee is a party to a prior written
employment agreement, change of control agreement or other similar written
agreement (each a “Prior Agreement”), that provides, in certain circumstances,
for greater benefits regarding the accelerated vesting of equity awards
(including PSUs) following a change of control of the Company or similar
transaction, the terms of such Prior Agreement shall control the definition of
the term “Change of Control” (or any term used therein of similar import), and
the terms and conditions by which the vesting of the PSUs may be accelerated as
a result of a Change of Control, as well as the benefits that may otherwise be
available to the Grantee upon a Change of Control. For the avoidance of doubt,
the parties hereby confirm that the PSUs granted hereunder shall be considered
and treated as restricted stock under any such Prior Agreement for purposes of
determining whether any such vesting is accelerated.

 

5. Nontransferability. The PSUs granted pursuant to this PSU Award Agreement may
not be transferred without the consent of the Company, other than by will or the
laws of descent and distribution.

 

6. No Rights Other Than Those Expressly Created. Neither this PSU Award
Agreement, the PSUs, nor any action taken hereunder shall be construed as (i)
giving the Grantee any right to be retained in the Service of, or continue to be
affiliated with, the Company, (ii) giving the Grantee any equity or interest of
any kind in any assets of the Company, or (iii) creating a trust of any kind or
a fiduciary relationship of any kind between the Grantee and the Company. As to
any claim for any unpaid amounts or distributions under this PSU Award
Agreement, any person having a claim for payments shall be an unsecured
creditor. The Grantee shall not have any of the rights of a stockholder with
respect to any PSU Shares or any Dividend Equivalents until such time as the
underlying PSU has been vested and the PSU Shares have been issued.

 

 

 

 



7. Compliance with Laws.

 



(a) Withholding of Taxes. Pursuant to applicable federal, state, local or
foreign laws, the Company may be required to collect or withhold income or other
taxes from Grantee upon a Vesting Date or at some other time. The Company may
require, upon a Vesting Date, or demand, at such other time as it may consider
appropriate, that the Grantee pay the Company the amount of any taxes which the
Company may determine is required to be collected or withheld, and the Grantee
shall comply with the requirement or demand of the Company.

 

(b) Section 280G. In the event that the Grantee shall become entitled to
payments and/or benefits provided by this PSU Award Agreement or any other
amounts in the “nature of compensation” as a result of a Change of Control (the
“Company Payments”), and such Company Payments will be subject to the excise tax
(the “Excise Tax”) imposed by Section 4999 of the Code or similar provision,
then, except as may otherwise be provided in a Prior Agreement between the
Company and the Grantee, the amounts of any Company Payments shall be
automatically reduced to an amount one dollar less than the amount that would
subject the Grantee to the Excise Tax.

 

(c) Securities Law Compliance. Upon vesting (or partial vesting) of the PSUs
granted hereunder, the Grantee shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company to issue or transfer the PSU Shares in compliance with the
provisions of applicable federal or state securities laws. The Company, in its
discretion, may postpone the issuance and delivery of PSU Shares until
completion of such registration or other qualification of such shares under any
federal or state laws, or stock exchange listing, as the Company may consider
appropriate. In addition, the Company may require that prior to the issuance or
transfer of PSU Shares, the Grantee enter into a written agreement to comply
with any restrictions on subsequent disposition that the Company deems necessary
or advisable under any applicable federal and state securities laws. The PSU
Shares issued hereunder may be legended to reflect such restrictions.

 

(d) General. No PSU Shares shall be issued or Dividend Equivalents distributed
upon vesting of a PSU granted hereunder unless and until the Company is
satisfied, in its sole discretion, that there has been compliance with all legal
requirements applicable to the issuance of such PSU Shares and/or distribution
of such Dividend Equivalents.

 

8. Miscellaneous.

 

(a) 409A Compliance. The Company may, in its sole and absolute discretion, delay
payments hereunder or make such other modifications with respect to the issuance
of stock hereunder as it reasonably deems necessary to comply with Section 409A
of the Code and interpretative guidance thereunder.

 

(b) Recoupment/Claw-Back of Awards. Notwithstanding any other provision of this
PSU Award Agreement to the contrary, any PSU granted under this PSU Award
Agreement (including any proceeds, gains or other economic benefit actually or
constructively received upon any receipt or exercise of any PSU or upon the
receipt or resale of any share of Common Stock underlying the PSU) shall be
subject to the terms of any compensation recoupment or claw-back policy
implemented by the Company, as any such policy may be amended from time to time,
and/or subject to recoupment as required by any other provisions of any law
(including, without limitation, Section 10D of the Securities Exchange Act of
1934, as amended), government regulation or stock exchange listing requirement.

 

 

 

 



(c) Discretion of the Committee. Unless otherwise explicitly provided herein,
the Board of Directors of the Company, or an authorized committee thereof, shall
make all determinations required to be made hereunder, including but not limited
to determinations relating to the achievement of any thresholds or the vesting
of any PSUs hereunder, and shall interpret all provisions of this PSU Award
Agreement and the underlying PSUs, as it deems necessary or desirable, in its
sole and absolute discretion. Such determinations and interpretations shall be
binding on and conclusive to the Company and the Grantee. Without limiting the
foregoing, the Company may, in its sole and absolute discretion, delay payments
hereunder or make such other modifications with respect to the issuance of stock
hereunder as it reasonably deems necessary to the extent that (a) audited
financials are not complete for any applicable period during the Performance
Period and/or (b) that the Company has not had an adequate opportunity to review
the audited financials or calculate the ROIC, the Three-Year Average ROIC, or
any other metric set forth in the [20XX] LTP Overview, for any applicable period
during the Performance Period.

 

(d) Amendment. This PSU Award Agreement may only be modified or amended by a
writing signed by both parties.

 

(e) Notices. Any notices required to be given under this PSU Award Agreement
shall be sufficient if in writing and if sent by certified mail, return receipt
requested, and addressed as follows:

 

if to the Company:

 

Hologic, Inc.

35 Crosby Dr.

Bedford, MA 01730

Attention: Chief Financial Officer

 

if to the Grantee:

 

As set forth in the records of the Company

 

or to such other address as either party may designate under the provisions
hereof.

 

(f) Entire Agreement. This PSU Award Agreement shall supersede in its entirety
all prior undertakings and agreements of the Company and the Grantee, whether
oral or written, with respect to the PSUs granted hereunder; provided, however,
that nothing herein shall supersede any Prior Agreement that may provide, in
certain circumstances, for greater benefits regarding acceleration of vesting of
equity awards granted to the Grantee.

 

(g) Successors and Assigns. The rights and obligations of the Company under this
PSU Award Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company.

 

(h) Applicable Law; Severability. All rights and obligations under this PSU
Award Agreement shall be governed by the laws of the State of Delaware. In the
event that any court of competent jurisdiction shall determine that any
provision, or any portion thereof, contained in this PSU Award Agreement shall
be unenforceable in any respect, then such provision shall be deemed limited to
the extent that such court deems it enforceable, and as so limited shall remain
in full force and effect. In the event that such court shall deem any such
provision, or portion thereof, wholly unenforceable, the remaining provisions of
this PSU Award Agreement shall nevertheless remain in full force and effect. 

 

(i) Paragraph Headings; Rules of Construction. The paragraph headings used in
this PSU Award Agreement are for convenience of reference, and are not to be
construed as part of this PSU Award Agreement. The parties hereto acknowledge
and agree that the rule of construction to the effect that any ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this PSU Award Agreement.

 

 

 

 



(j) Electronic Copies. The Company may choose to deliver certain materials
relating to the Plan in electronic form. By accepting this PSU Award Agreement,
the Grantee consents and agrees that the Company may deliver the Plan prospectus
and the Company’s annual report to Grantee in an electronic format. If at any
time Grantee would prefer to receive paper copies of these documents, the
Company will provide such copies upon request.

 

(k) No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this PSU Award Agreement,
and no course of dealing between the parties hereto, shall operate as a waiver
of any such right, power or remedy of the party, unless explicitly provided for
herein. No single or partial exercise of any right, power or remedy under this
PSU Award Agreement by a party hereto, nor any abandonment or discontinuance of
steps to enforce any such right, power or remedy, shall preclude such party from
any other or further exercise thereof or the exercise of any other right, power
or remedy hereunder.

 

(l) Counterparts. The Award Notice to which this PSU Award Agreement is a part
may be executed in multiple counterparts, including by electronic or facsimile
signature, each of which shall be deemed in original but all of which together
shall constitute one and the same instrument.

 



 

 

 

Annex A

Certain Definitions Regarding Accelerated Vesting on a Change of Control

 

Certain Definitions. For purposes of the Performance Stock Unit Award Agreement
to which this Annex is attached (the “PSU Award Agreement”), the following
capitalized terms shall have the meanings set forth below.

 

(a) “Cause” means a determination by the Company that any of the following has
occurred: (i) disloyalty, gross negligence, willful misconduct or breach of
fiduciary duty to the Company which results in substantial direct or indirect
loss, damage or injury to the Company; (ii) the Grantee’s material violation of
the Company’s Code of Conduct, and other Company Codes of Conduct or other
policies and procedures that are applicable to the Grantee; (iii) the
commission, indictment, plea of nolo contendere or conviction of the Grantee of
a felony; (iv) the breach of the Grantee’s confidentiality, non-competition,
non-solicitation covenants set forth in a separate written agreement between the
Company and the Grantee; (v) a violation of federal or state securities law or
regulations; or (vi) any other act or omission by the Grantee that would
constitute “cause” under any employment or similar agreement entered into
between the Grantee and the Company or any of its subsidiaries.

 

(b) “Change of Control” means:

 

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of the Voting Stock of the Company; provided, however, that any acquisition
by the Company, or any employee benefit plan (or related trust) of the Company
of 50% or more of Voting Stock shall not constitute a Change in Control; and
provided, further, that any acquisition by a corporation with respect to which,
following such acquisition, more than 50% of the then outstanding shares of
common stock of such corporation, is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the Voting Stock immediately prior to such acquisition
in substantially the same proportion as their ownership, immediately prior to
such acquisition, of the Voting Stock, shall not constitute a Change in Control;
or

 

(ii) Any transaction which results in the Continuing Directors (as defined in
the Certificate of Incorporation of the Company) constituting less than a
majority of the Board of Directors of the Company; or

 

(iii) The consummation of (A) a Merger with respect to which the individuals and
entities who were the beneficial owners of the Voting Stock immediately prior to
such Merger do not, following such Merger, beneficially own, directly or
indirectly, more than 50% of the then outstanding shares of common stock of the
corporation resulting from the Merger (the Resulting Corporation”) as a result
of the individuals’ and entities’ shareholdings in the Company immediately prior
to the consummation of the Merger and without regard to any of the individual’s
and entities’ shareholdings in the corporation resulting from the Merger
immediately prior to the consummation of the Merger, (B) a complete liquidation
or dissolution of the Company, or (C) the sale or other disposition of all or
substantially all of the assets of the Company, excluding a sale or other
disposition of assets to a subsidiary of the Company.

 

Notwithstanding the foregoing, no Change of Control shall be deemed to occur if
as a result of any transaction referred to in paragraph (iii) above, the Company
is deemed to be the accounting acquirer under U.S. generally accepted accounting
principles pursuant to Accounting Standards Codification Topic 805, as it may be
amended from time to time or any successor rule, standard, pronouncement, law or
regulation.

 

(c) “Change of Control Period” means the period commencing upon a Change of
Control and ending two (2) years after a Change of Control.

 

 

 



 

(d) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor act thereto.

 

(e) “Good Reason” means:

 

(i) A material diminution in the Grantee’s base compensation;

 

(ii) A material diminution in the Grantee’s authority, duties and
responsibilities as in effect immediately prior to the Change of Control;

 

(iii) A material diminution in the authority, duties and responsibilities of the
supervisor to whom the Grantee is required to report as in effect immediately
prior to the Change of Control;

 

(iv) A material change in the geographic location in which Grantee’s principal
office was located immediately prior to the Change of Control;

 

(v) A material diminution in the budget over which the Grantee had authority
immediately prior to the of the Change of Control; and

 

(vi) Any other action or inaction that constitutes a material breach by the
Company of the PSU Award Agreement or any other agreement under which the
Grantee provides services;

 

provided, however, that Good Reason shall not exist unless the Grantee has given
written notice to the Company within ninety (90) days of the initial existence
of the Good Reason event or condition(s) giving specific details regarding the
event or condition; and unless the Company has had at least thirty (30) days to
cure such Good Reason event or condition after the delivery of such written
notice and has failed to cure such event or condition within such thirty (30)
day cure period.

 

(f) “Merger” means a reorganization, merger or consolidation.

 

(g) “Voting Stock” means the then outstanding shares of voting stock of the
Company.

 



 

 

 

